Citation Nr: 1548861	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for diabetes mellitus type II.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	William M. Mejias Cortez, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).     

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403   (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.   The record shows that the Veteran has been diagnosed with depression. Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly as noted on the title page.

In September 2012, the RO denied service connection for bilateral hearing loss, ischemic heart disease, and diabetes mellitus type II, as well as entitlement to TDIU.  The Veteran was notified of the denial on September 26, 2012.  In an October 2012 statement, the Veteran indicated that he was replying to the letter of September 26, 2012.  He stated, "I disagree with denial of all issues and want to appeal all and want a DRO review."  A statement of the case (SOC) has not been issued for these claims.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter and instruct the RO that the issues remain pending in appellate status (and requires further action (including issuance of an SOC).  These matters are addressed in the REMAND portion of the decision below.   

The Veteran has also raised a claim of service-connection for transient ischemic attack.  See physician statement dated in February 2012.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).
VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, there has been an initial RO adjudication of the claims of service connection for bilateral hearing loss, ischemic heart disease, and diabetes mellitus type II, as well as entitlement to TDIU, and a NOD as to their denial.  An SOC has not been issued. 

Under 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the Veteran.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Thus, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to these claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

A preliminary review of the record reveals the claims of service connection for an acquired psychiatric disorder and hypertension are not ready for appellate disposition.  

Initially, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for hypertension while remanding the issue of service connection for diabetes mellitus and ischemic heart disease for issuance of an SOC. The Veteran has submitted evidence that his hypertension may be associated with/caused by his diabetes mellitus type II and ischemic heart disease.  These issues are "inextricably intertwined" as they are so closely tied together.  Thus, a final Board decision cannot be rendered on the claim for hypertension until the claims for diabetes mellitus and ischemic heart disease are both readjudicated, since the outcome of these claims could have a significant impact on the Veteran's appeal for service connection for hypertension.   See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two).  The undecided issues (diabetes mellitus and ischemic heart disease) "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review.  Thus, the claim for hypertension must be remanded.

Additionally, the claim for hypertension must be remanded for VA examination.  The Veteran alternatively contends his hypertension is related to his exposure to herbicides in the Republic of Vietnam (RVN).  Though the Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service, hypertension is not among the diseases associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  However, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

For these reasons, the Board finds that prior to considering the merits of the Veteran's claim, he must be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The appellate record appears incomplete with respect to the claim for PTSD.  The Veteran has indicated that he has received treatment at the Vet Center for his PTSD; these records have not been associated with the virtual record.  The Veteran has also indicated that he receives ongoing treatment at the VA for his PTSD; the last outpatient treatment records associated with the virtual record are dated in May 2013.  See statement dated May 3, 2014.  VA records dated in May 2013 further reveal the Veteran was receiving private treatment for his PTSD from Dr. P in Bayamon; these records are not associated with the virtual record.  Such missing private and VA records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).   

The Veteran asserts that his psychiatric condition is the result of being subjected to incoming rocket and mortar attacks while stationed in RVN as a lineman with Company A, 37th Signal Battalion, 1st Signal Brigade, from January 1969 to January 1970.  Such stressors are conceded based on the circumstances of the Veteran's service.  VA treatment records confirm the Veteran has been diagnosed with depression, major depressive episode, and depressive disorder.  A letter from a private provider dated in February 2012 indicates there was "medical evidence diagnosing the condition as PTSD."  Given the outstanding medical evidence, a letter suggesting a diagnosis of PTSD (though none confirmed by the medical evidence currently of record), and no opinions on the etiology of the Veteran's depression from prior examiners, the Veteran must be afforded a new VA examination.  38 U.S.C.A. § 5103A.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  First, the RO should review the record and issue an appropriate SOC addressing the matter of entitlement to service-connection for bilateral hearing loss, ischemic heart disease, and diabetes mellitus type II, and entitlement to TDIU.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal following issuance of the SOC.  If he timely perfects an appeal in the matter, it should be returned to the Board for appellate consideration.

2.  Thereafter, after securing the necessary releases, obtain copies of the complete clinical records of all evaluations and treatment the Veteran received for the claimed acquired psychiatric disorder, to include PTSD and depression, from Dr. P in Bayamon and the Vet Center.  All requests for records and their responses must be associated with the claims folder.

3.  Thereafter, secure for the record copies of the complete updated (since May 2013) VA clinical records of all evaluations and treatment the Veteran received for the claimed conditions.  All requests for records and their responses must be associated with the claims folder.

4.  After readjudication of the claims of service connection for diabetes mellitus and ischemic heart disease, and after the development above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's hypertension.  The examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to the Veteran's active military service, to include presumed exposure to herbicides in Vietnam?  The examiner must alternatively address whether it is at least as likely as not that the Veteran's hypertension is proximately due, the result of, or aggravated by (beyond the natural progression of the disease) a service-connected disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

5.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  The examiner should state for the record the nature of the Veteran's acquired psychiatric disorder and then offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder, including PTSD and depression, is related to the Veteran's active military service, to include being subjected to rocket and mortar attacks while stationed in RVN as a lineman with Company A, 37th Signal Battalion, 1st Signal Brigade, from January 1969 to January 1970?  The examiner is notified that these stressors are conceded based on the circumstances of the Veteran's service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for hypertension and an acquired psychiatric disorder, including PTSD and depression, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







